                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



JOHN MOGLIA, Pro Se,                          )       Case No.: 4:20 CV 1359
                                              )
       Petitioner                             )       JUDGE SOLOMON OLIVER, JR.
                                              )
         v.                                   )
                                              )
MARK WILLIAMS, Warden,                        )
                                              )
       Respondent                             )       ORDER



       Currently pending before the court in the above-captioned case is Respondent Warden Mark

Williams’s (“Respondent” or “Warden Williams”) Motion to Dismiss or in the alternative Motion

for Summary Judgment (“Motion”) (ECF No. 5) on pro se Petitioner John Moglia’s (“Petitioner”

or “Moglia”) 28 U.S.C. § 2241 Petition for Writ of Habeas Corpus (“Petition”) (ECF No. 1). Under

Local Rule 72.2, the court referred the matter to the Magistrate Judge for a Report and

Recommendation (“R & R”). For the following reasons, the court adopts the R & R (ECF No. 6) that

the Motion for Summary Judgment be granted and the Petition be denied without prejudice so that

Moglia can exhaust his administrative remedies.

       On June 22, 2020, Moglia filed the Petition in this court challenging the Federal Bureau of

Prison’s (“BOP”) computation of credit for time served. Moglia asserts that he should receive credit

for time he served on a New York state sentence because the New York state offense formed the

basis for his federal offense of conviction and the state sentence had not yet been discharged at the
time of his conviction in federal court. (See ECF No. 1.) After a prior unsuccessful attempt to obtain

an informal resolution in August 2016, (see ECF No. 1-4; ECF No. 1-5), Moglia asserts that he

submitted a formal request for administrative relief to the Warden of his facility on April 13, 2020,

but he never received a response (ECF No. 1-6).

       On September 9, 2020, Respondent filed an Opposition to the Petition and moved for

dismissal under Federal Rule of Civil Procedure 12(b)(1), (b)(6), and 28 U.S.C. § 1915(e) or,

alternatively, for summary judgment under Federal Rule of Civil Procedure 56. (ECF No. 5.) The

Motion’s chief argument asserts that Moglia failed to exhaust his administrative remedies and that

this failure is fatal to the Petition. Although Respondent mailed the relevant documents to Moglia

at the prison address he provided, Moglia sent a letter to the court on January 12, 2021, claiming that

he had not received any news regarding his case and requesting a status update. The Clerk’s office

responded by mailing a copy of the docket to Moglia’s address that same day. But Moglia has not

responded to the Motion or otherwise participated in these proceedings in the months since.

       On June 21, 2021, Magistrate Judge Thomas Parker (“Magistrate Judge” or “Judge Parker”)

submitted the R & R recommending that the court grant Respondent’s Motion and deny the Petition

without prejudice. As an initial matter, the R & R explains that it construes the Motion as one for

summary judgment because Respondent relies on materials outside the pleadings. (R & R at

PageID #114, ECF No. 6.) This approach is appropriate, the R & R concludes, because the parties

had sufficient notice and opportunity to respond and, therefore, will not be prejudiced. (Id. at

PageID #114–15.) Turning to the merits, the R & R points out that petitioners are entitled to seek

judicial review of the BOP’s calculation of time served credit, but only after satisfying the four-step

process for exhaustion articulated in 28 C.F.R. § 542.10 et seq. (R & R at PageID #116–17, ECF


                                                 -2-
No. 6.) Applying that framework, the R & R explains:

                [Moglia] completed the first tier by filing his August 1, 2016
                Administrative Remedy for informal resolution of his request for
                time-served credit. Moglia’s request was denied on August 2, 2016, and
                he was informed of his right to appeal to the Warden. But there’s no
                indication that he submitted an appeal to the warden within 20 days of
                that decision[, as required by 28 C.F.R. § 542.14(a)]. Rather, nearly four
                years later Moglia prepared on April 13, 2020 a form Request for
                Administrative Remedy to Warden Williams that—according to [the
                BOP’s sentence computation specialist]—Moglia never actually
                submitted. Although Moglia indicates in his petition that Warden
                Williams never responded to his April 13, 2020 request, that did not
                excuse Moglia from continuing with the administrative exhaustion
                process. The BOP regulations instruct an inmate to deem a Warden’s
                failure to respond within 20 days “a denial at that level.” Moglia’s failure
                to raise the issue of time-served credit for his New York sentence through
                all stages of the administrative review process establishes that he has not
                exhausted administrative remedies

(Id. at PageID #117–18 (citations omitted).) Nevertheless, the R & R concludes that allowing Moglia

to try the administrative process again would not be futile because “BOP regulations provide inmates

with a procedure by which they may resubmit their requests to cure ‘correctable’ defects.” (Id.

(quoting 28 C.F.R. § 542.17(b)).) Consequently, the R & R recommends granting summary judgment

for Respondent and denying Moglia’s Petition without prejudice so that he may exhaust his

administrative remedies through the BOP.

         Neither party filed objections to the R & R, so this matter is ripe for review.

         After careful de novo review of the R & R and all other relevant documents in the record, the

court finds that Judge Parker’s recommendations are fully supported by the record and controlling

case law. Accordingly, the court adopts the R & R and grants Respondent’s Motion.1 The court


     1
              In Part V.C, the R & R further explains that the Magistrate Judge would recommend
              granting summary judgment in favor of Respondent on the merits, too, if the court
              were to reach them. But because Moglia’s failure to exhaust is dispositive, the court

                                                  -3-
hereby grants summary judgment for Respondent and denies Moglia’s Petition without prejudice.

Under 28 U.S.C. § 1915(a)(3), the court also certifies that an appeal from this decision could not be

taken in good faith and that there is no basis on which to issue a certificate of appealability. Fed. R.

App. P. 22(b); 28 U.S.C. § 2253(c).

        IT IS SO ORDERED.


                                                         /s/ SOLOMON OLIVER, JR.
                                                         UNITED STATES DISTRICT JUDGE


July 8, 2021




               need not go that far. Therefore, the court declines to adopt Part V.C of the R & R and
               declines to express any position on the merits of Moglia’s Petition.

                                                   -4-
